Citation Nr: 0024518	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  00-13 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from June 22, 1976 to July 
12, 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that denied the veteran's claim of entitlement to 
service connection for schizophrenia.  A notice of 
disagreement was received in April 2000.  A statement of the 
case was issued in June 2000.  A substantive appeal was 
received from the veteran in June 2000.  


REMAND

In his June 2000 substantive appeal (VA Form 9) the veteran 
requested a hearing at the RO before a member of the Board 
(i.e. a Travel Board hearing).  This matter was certified to 
the Board in July 2000, and upon it's review of the record, 
the Board sent the veteran a letter in August 2000 seeking 
clarification as to whether the veteran still desired such a 
hearing.  In a response received in September 2000, the 
veteran indicated that he indeed wanted a Travel Board 
hearing.  

As such, the Board finds that in order to afford the veteran 
full due process of law, this case must be REMANDED for the 
following action:

The RO should schedule the veteran for a 
Travel Board hearing and properly notify 
him and his representative of the time 
and date of his hearing. 

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome 
of this case pending completion of the requested development.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




